226 F.2d 580
John WALSH, Appellant,v.UNITED STATES of America, Appellee.
No. 12585.
United States Court of Appeals Sixth Circuit.
Oct. 10, 1955.

No appearance for appellant.
Fred W. Kaess, U.S. Atty., Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
From an order of the district court denying his motion to vacate sentence and for a writ of habeas corpus ad testificandum, appellant here seeks review by appeal.


2
Appellant was indicted on two counts for forgery and for uttering and publishing, the claimed offense consisting of the endorsement by appellant and his cashing of a government check issued to another.  On the trial of the case, appellant was represented by counsel who ably conducted his defense.  Upon a reading of the entire transcript of the record including the testimony on the trial, it appears that the evidence fully sustains the verdict of guilt returned by the jury.  There was no error on the part of the district court on the conduct of the trial, nor was there any misconduct, as alleged, on the part of the government attorney.  Appellant's claims that the district court had no jurisdiction to impose sentence and that such sentence was void and in violation of the Constitution are without merit.


3
The order of the district court denying appellant's motion is affirmed.